Citation Nr: 1745262	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left knee disorder.

3  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  He had additional service in the Illinois National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the Board in a June 2017 videoconference hearing.  A transcript of that hearing is of record.  At that hearing, the Veteran requested that the record be held open for 60 days in order to obtain additional evidence in support of his claim.  The Veteran's request was held open for the requested period of time.

The issues of entitlement to service connection for claimed right hip, right knee and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  On the record at his June 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to service connection for a left hip disorder.

2.  On the record at his June 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a left hip disorder are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to entitlement to service connection for a left knee disorder are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appeals for service connection for left hip and left knee disorders were withdrawn by the Veteran during his June 21, 2017 Board hearing.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to service connection for a left hip disorder is dismissed.

The appeal for entitlement to service connection for a left knee disorder is dismissed.


REMAND

At his June 2017 hearing, the Veteran testified that he injured himself in July 1986.  He contends that he has a right hip, right knee, and back disability secondary to that injury.  

The Veteran's service treatment records confirm that the Veteran injured his right leg in July 1986 when he was unloading a truck and slipped on a tail gate.  It was noted that the Veteran hit his right shin bone.  Treatment notes include a finding that the injury occurred in the line of duty during active duty for training.  A diagnosis of local cellulitis post abrasion of the right shin was provided.  The Board finds the Veteran's claim credible regarding the injury, however, presently, the record does not include a current diagnosis of a right hip, right leg, or back disorder.

The Veteran has indicated, however, that he has received private treatment for his claimed disorders and additional treatment records may be available.  More specifically, an April 2013 statement includes the names and addresses of multiple treatment providers.  Further, that record indicates that the Veteran applied for disability benefits from the Social Security Administration in July 2011.  Records pertaining to the Social Security disability benefits claim or treatment records from the cited medical facilities are not included in the claims file.  As such, in accordance with the Board's duty to assist, additional efforts should be made to obtain any available treatment records and all available records should be requested and obtained from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Following the above development, if the Veteran is shown to have a current right hip, right knee or low back disorder, the appropriate examinations should be scheduled to determine the etiology of the claimed disorders.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records must be documented, a negative response must be requested if no records are available. 

2.  Obtain and associate with the claims file the treatment records of any VA Medical Center identified by the Veteran.  Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2016).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  

Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

3.  Following the completion of the above, if the evidence indicates that the Veteran has right hip, right knee and/or back disorders, afford the Veteran the appropriate VA examinations to determine whether it is as likely as not that they are related to service.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


